Citation Nr: 1618008	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for coronary artery disease, status post stent placement associated with hyperthyroidism, status post thyroidectomy with residual scar.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 for further development.  
  
The issue of entitlement to an increased rating for hyperthyroidism has been raised by the record in a July 2012 correspondence from the Veteran.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or within one year of discharge from service, nor is it otherwise related to service. 

2.  A right hip disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to his service connected back disability.   

3.  A left hip disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to his service connected back disability.   

4.  A right knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to his service connected back disability.   

5.  A left knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to his service connected back disability.   

6.  Coronary artery disease was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to service connected hyperthyroidism.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for a right hip disability, to include as secondary to a service connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).
  
3.  The criteria for an award of service connection for a left hip disability, to include as secondary to a service connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an award of service connection for a right knee disability, to include as secondary to a service connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for an award of service connection for a left knee disability, to include as secondary to a service connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for an award of service connection for coronary artery disease, to include as secondary to service connected hyperthyroidism, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In September 2010 and July 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations and/or was provided with VA opinions in October 201, November 2011, September 2015, October 2015, and December 2015, which are fully adequate.  The examiners reviewed the claims file and addressed all the relevant evidence and issues.  Moreover, the examiner addressed the etiology of the Veteran's claimed disabilities.  Accordingly, the Board concludes that the duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Hearing Loss

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the Veteran underwent numerous hearing examinations during service.  
Pure tone thresholds for the right ear was as follows:





HERTZ

Date
Location
500
1000
2000
3000
4000
7/56
STR2 p.108
-
-
-
-
-
6/59
STR2 p.104
5
0
5
0
0
9/60
STR2 p.102
10
5
5
15
10
12/60
STR2 p.100
-5
-10
-5
5
5
12/61
STR1 p. 18
0
0
0
0
0
7/62
STR3 p. 11
0
0
0
5
0
7/63
STR3 p.4
0
0
0
10
5
3/64
STR2 p. 83
0
0
0
15
20
10/67
STR2 p. 51
0
-10
-5
-5
0
5/69
STR2 p. 46
0
0
0
0
0
12/71
STR3 p.11
10
5
10
20
15

Pure tone thresholds for the left ear was as follows:





HERTZ

Date
Location
500
1000
2000
3000
4000
7/56
STR2 p.108
-
-
-
-
-
6/59
STR2 p.104
0
0
0
10
5
9/60
STR2 p.102
5
5
5
5
5
12/60
STR2 p.100
0
-5
0
5
0
12/61
STR1 p. 18
0
0
0
0
-10
7/62
STR3 p. 11
0
0
0
15
5
7/63
STR3 p.4
0
0
0
5
5
3/64
STR2 p. 83
0
0
0
5
5
10/67
STR2 p. 51
0
-10
-5
-10
0
5/69
STR2 p. 46
0
0
0
0
0
12/71
STR3 p.17
15
10
10
15
15

The July 1962 examination report noted that the Veteran had 11 years of flight line experience with exposure to jet engines.  The examiner noted that he wore ear protection during that time.

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had hearing loss since 1975.  He indicated that he worked on the flight line as an aircraft mechanic and was later transferred to the minute man project where he was exposed to hazardous noise.  He also fired weapons with his right hand; without any hearing protection.  He did not require a hearing conservation program. After military service, he worked as a post office clerk for 19 years without hearing protection; he did not enter a hearing conservation program. He did not report any exposure to loud noise outside of military service.  He had no family history of ear disease; no previous history of ear disease; no history of head trauma; and no history of ear trauma.

Following the VA examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner found that the Veteran's tinnitus was at least as likely as not related to service.  However, she found that hearing loss was less likely than not related to service.  The Board deemed the rationale inadequate because it was based solely on the fact that the Veteran's hearing was normal upon separation from service.  She failed to consider the upward shift in tested thresholds demonstrated during service.  

Pursuant to the Board's remand, the Veteran underwent another VA examination in September 2015.  The examiner once again diagnosed the Veteran with bilateral hearing loss.  She once again opined that it was less likely than not that the Veteran's hearing loss began during or is causally related to service.  However, this time she noted that the Veteran's pure tone threshold level increased during service.  She explained that he nonetheless had normal hearing when he left service.  Moreover, she noted that according to the American College of Occupational and Environmental Medicine, hearing loss due to noise exposure does not progress in excess of what would be expected from the addition of age-related threshold shifts once the exposure to noise is discontinued.  "In other words, once an individual is removed from a hazardous noise environment, the threat is also removed and he or she is no longer in danger of acquiring hearing loss from that noise source."

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran suffers from bilateral hearing loss.

The Board also finds that the Veteran has satisfied the second element of service connection.  He was exposed to excessive noise and pure tone threshold levels increased during service.

It is the third element of service connection in which the Veteran's claim falls short.  Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has not argued continuity of symptomatology.  At his October 2010 VA examination, he stated that hearing loss began in 1975 (three years after service).  Consequently, by the Veteran's own admission, hearing loss did not begin during service or within one year of service.  

The Veteran's claim for service connection is also not supported by a medical nexus opinion.  To the contrary, the only competent medical opinion weighs against the claim.  As explained by the September 2015 VA examiner, hearing loss due to noise exposure does not progress once the exposure to noise is discontinued.  Consequently, although exposure to excessive noise caused pure tone threshold levels to shift upwards, it did not result in a hearing loss disability.  According to the September 2015 VA examiner (and supported by the American College of Occupational and Environmental Medicine), hearing loss noted in 1975 would not have been caused by noise exposure that ended in July 1972.  

The Veteran himself believes that his current hearing loss disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of post service hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Knees/Hips

The service treatment records fail to reflect any findings attributed to a hip or knee disability.  The Veteran's December 1971 separation examination yielded normal findings with regards to the upper and lower extremities.  He completed a December 1971 Report of Medical History In which he denied swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  Moreover, the Veteran has not contended that his hip and knee disabilities are directly related to service.  His contention is that they are secondary to his service connected back disability. 

The Veteran underwent a VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported arthritis in both knees.  He believed that the arthritis is due to working on flightlines and climbing up ladders all the time during military service.  He stated that his orthopedic doctor drained both of his knees in 1975 or 1976 due to fluid buildup.  The examiner noted that there are no records to substantiate this.  The Veteran reported chronic knee pain and the use of a walker due to knee pain.  He reported flare-ups after climbing stairs or walking more than 50 yards.  Following a thorough examination and x-rays, the examiner diagnosed the Veteran with bilateral moderate to severe degenerative changes of both knees as might often be seen in this patient's age group (the Veteran was 81 years old at the time of the examination).  X-rays of the Veteran's hips revealed that the joint spaces were only minimally narrowed and there was minimal osteophyte formation.  The examiner opined that it was less likely than not that the Veteran's knee and hip disabilities are related to service.  He explained that there was no evidence of any knee or hip problems during service, and that the Veteran was now 81 years old.  He opined that the limitation of extension in both knees is due to his age related arthritis.  The Veteran had a normal knee and hip exam at discharge, and he denied any knee or hip problems upon discharge as well. 

A second opinion was obtained in December 2015.  The examiner reviewed the claims file in conjunction with the rendering of her opinion.  She noted that the Veteran carried a diagnosis of spina bifida in November 1963, which was not noted on the Veteran's May 1952 entrance examination.  She noted that the Veteran reported back problems on numerous occasions during service; and that they were never accompanied by knee or hip problems.  Additionally, in January 1972, the Orthopaedic Clinical note documented "radiographic findings consistent with Spina Bifida Occulta S1.  There was slight narrowing at the L5, S1 disc space.  The examiner, George Lewinnek, Cpt., MC stated 'This patient is essentially asymptomatic at this time. His back problem will not affect his eligibility, for worldwide duty and should not affect his retirement.'  At the time of examination, there were no complaints, diagnosis, treatment, injury and/or event related to right and/or left knee and/or hip conditions."  The examiner opined that it is less likely than not that the Veteran's knee and hip disabilities was caused or aggravated by service, to include the service connected back disability.  She noted that there was a lack of objective, medically-based, clinical evidence to support any complaint, diagnosis, treatment, event and/or injury related to knees and hips.

With regards to the Veteran's spina bifida, the examiner noted that spina bifida occulta is the mildest form and most common type of vertebral malformation.  She noted that the National Institute of Neurological Disorders and Stroke found that spina bifida occulta rarely causes disability or symptoms.  Moreover, as the active duty, presumptive period, and post service medical records demonstrated, the degree of vertebral malformation has not changed.  She also noted that current medical and orthopaedic literature lack medically-based, clinical evidence to support a nexus between spina bifida occulta at S1 with age appropriate knee and hip degenerative osteoarthritis because "a layer of skin covers the malformation or opening in the vertebrae" thereby protecting the neurological moiety within the vertebral column as well as negating bone and joint compromise to the distal hip and knee joints.  She therefore found that it was less likely than not the Veteran's claimed knees and hips conditions related to, caused by and/or aggravated by his congenital defect and/or service connected low back condition because no neural elements, fat, bone or meninges were compromised by the malformation.  

Finally, the examiner stated that she was in full agreement with the October 2015 VA examiner.  

The Veteran has satisfied the first element of service connection.  He has been diagnosed with current disabilities to the knees and hips.  With regards to the second element of service connection, the Board notes that the Veteran is not claiming service connection on a direct basis.  Consequently, there is an acknowledgement that there was no in-service injury. The claim is that the disabilities are secondarily related to a service connected low back disability.  

The Board finds that the Veteran's claims fall short in regards to the third element of service connection.  Examiners in October 2015 and December 2015 found that it was less likely than not that the Veteran's knee and hip disabilities are related to or aggravated by his service connected back disabilities.  

The Board finds the opinions to be persuasive evidence.  Indeed, they were based on a review of the record and (in the case of the October 2015 opinion) were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by a clear rationale and have not been refuted by any other competent evidence.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of arthritis in the knees and hips, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral knee and hip disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Coronary artery disease

The service treatment records fail to reflect any findings attributed to a heart disability; and there are no post service treatment records reflecting a heart disability within one year of service.  Moreover, the Veteran has not contended that his coronary artery disease is directly related to service.  His contention is that it is secondary to his service connected hyperthyroidism. 

VA outpatient treatment records reflect that the Veteran was status post thyroidectomy in 1964, and that his hypothyroidism was well controlled in August 2003 (VBMS, 11/3/10, p. 14).  Additionally, records from Dr. D.G.S. from 1999-2010 reflect regular follow up visits regarding hypothyroidism and reflecting that it was controlled (VBMS, 9/30/10).  

In June 2010, the Veteran underwent a left heart catheterization, left ventriculogram, coronary angiogram, percutaneous drug-eluting stenting of the left anterior descending coronary (VBMS, 10/3/11, p. 52).  Prior to this procedure he was experiencing exertional back aching and dyspnea (VBMS, 10/3/11, p. 11).  When he presented to the emergency department, he underwent a cardiac evaluation which revealed a large amount of anteroapical ischemia and a reduced ejection fraction on a nuclear stress test.  Cardiac catheterization in June 2010 showed a complex critical stenosis in the proximal left anterior descending with multiple other lesions.  His other two vessels were rather healthy.  After a fairly complex and lengthy interventional procedure, four stents were deployed with fairly good results.  Since then, he was free of back pain and dyspnea.  He engaged in a regular exercise program, working up to more than 60 minutes of exercise six days a week without any anginal symptoms.

The Veteran underwent a nuclear stress test in December 2010.  The examiner concluded that it was a normal maximal exercise test without symptoms or EKG changes to suggest.  There was moderate-sized area of apical and apical septal ischemia.  There was a normal gated SPECT study with normal wall motion and thickening (VBMS, 10/3/11, pgs. 26, 29-30).  

The Veteran underwent a VA examination in November 2011.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the   Veteran's thyroid was removed in 1965 due to acute hyperthyroidism.  The   Veteran's current cardiac symptoms consisted of shortness of breath with exercise.  He reported no congestive heart failure or rheumatic heart disease.  The examiner noted that the Veteran had an angioplasty at Sacred Heart Hospital in 2010.  He also reported having myocardial infarction which was treated in 2010.  

Upon examination, the Veteran's heart was of normal size, with normal S1 and S2.  There was no evidence of S3 or S4.  There was normal rate and rhythm.  There was no evidence of murmurs or gallops.  There were no heaves or thrills.  The point of maximal impact was not palpable.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  

The examiner diagnosed the Veteran with coronary artery disease, status post angioplasty with coronary artery stent placement x4 with scar.  The objective factors included findings on EKG which were consistent with prior ischemia, and scar on the anterior neck consistent with thyroidectomy.  

The examiner noted that although the Veteran is service connected for hyperthyroidism, he now has hypothyroidism (due to the thyroidectomy).  He also noted that the Veteran has been on thyroid supplements since he underwent the thyroidectomy in 1965.  The examiner noted that the heart condition did not manifest itself until 2010, when the Veteran suffered a heart attack.  The examiner stated that the he cannot determine if the hyperthyroidism or hypothyroidism contributed to the coronary artery disease without resorting to speculation.  He noted that while there is an increased incidence of heart disease in the hypothyroid population, the Veteran's hypothyroidism appeared well controlled on medication.  He stated that his opinion might be affected if there were evidence of hypothyroid on labs showing that supplements were not effective.  

The Veteran underwent another VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he went to the hospital in June 2010 with back pain and chest pain.  He was found to have CAD with significant occlusions requiring 4 stents to be placed in his heart.  He denied any recurrent chest pain since the stents were placed.  The examiner noted that cardiology records show his heart condition is stable and he has not had anginal symptoms.  His CAD requires continuous medication (10 mg. a day of Effient).  Following a thorough examination and review of the records, the examiner opined that it was less likely than not that the Veteran's CAD was caused or aggravated by his service connected hyperthyroidism.  The examiner explained that the Veteran had not had any evidence of cardiac disease until 2010.  Furthermore, he has been service connected for hyperthyroidism for quite some time, and his thyroid condition is well controlled.  He noted that the thyroid disability did not cause his cardiac blockages in his heart which caused the need for his stents.  He noted that he Veteran was 76 years old when he had his stents placed, which is not unusual for his age group.  He found that the heart disease is much more likely to be related to diet, age and lifestyle.  

Although the Veteran has satisfied the first two elements of service connection, the Board finds that his claim falls short in regards to the third element.  The VA examiner in November 2011 was unable to conclude that the Veteran's heart disability was at least as likely as not related to his service connected hyperthyroidism (or current hypothyroidism).  Likewise, the October 2015 VA examiner opined that it was less likely than not that the Veteran's CAD was caused or aggravated by his service connected disability.  These opinions were based on the fact that the Veteran's hypothyroidism is well controlled by medication and there is no evidence suggesting that supplements have been ineffective.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by a clear rationale and have not been refuted by any other competent evidence.  

The Veteran himself believes that his current heart disability is related to hyperthyroidism/hypothyroidism.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of coronary artery disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for coronary artery disease, status post stent placement associated with hyperthyroidism, status post thyroidectomy with residual scar must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied

Entitlement to service connection for a right hip disability is denied

Entitlement to service connection for a left hip disability is denied

Entitlement to service connection for a right knee disability is denied

Entitlement to service connection for a left knee disability is denied

Entitlement to service connection for coronary artery disease, status post stent placement associated with hyperthyroidism, status post thyroidectomy with residual scar is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


